Citation Nr: 0311719	
Decision Date: 06/06/03    Archive Date: 06/10/03

DOCKET NO.  01-02 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for major 
depression from April 15, 1981 to March 13, 1994.  

2.  Entitlement to an initial rating in excess of 50 percent 
for major depression from March 14, 1994.  

3.  Entitlement to a total rating based on unemployability 
due to service-connected disability.  


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1979 to April 1981.  

This matter came to the Board of Veterans' Appeals on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  In a September 
1999 rating decision, the RO granted service connection for 
major depression and assigned an initial noncompensable 
rating for the period from April 15, 1981, to March 13, 1994, 
and an initial 50 percent rating from March 14, 1994.  In a 
letter dated in October 1999, the RO notified the veteran of 
that decision.  

In June 2000, the veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation Based on 
Unemployability.  In a September 2000 rating decision the RO 
continued the 50 percent rating decision for the veteran's 
major depression from March 14, 1994, and denied entitlement 
to a total rating based on unemployability due to service-
connected disability (TDIU).  In a September 2000 decision, 
the RO notified the veteran of its decision.  Later that 
month, the veteran filed a statement captioned "Notice of 
Disagreement" in which she indicated her dissatisfaction 
with the rating for her service-connected psychiatric 
disability and the denial of her TIDU claim.  The RO issued a 
statement of the case (SOC) with respect to the initial 50 
percent rating assigned from March 14, 1994, and the TDIU 
claim, but did not address the issue of entitlement to an 
initial compensable rating for major depression from April 
15, 1981, to March 13, 1994.  As the RO has not yet provided 
the veteran with a statement of the case (SOC) with respect 
to this issue, this matter must be remanded to the RO for the 
issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

In February 2002, the veteran and her husband testified 
before the undersigned at a hearing held at the RO.  

Under 38 C.F.R. § 19.9(a) (2002), the Board was authorized to 
obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  This section also 
authorized the Board to render a decision not less than 30 
days after notifying the appellant of the additional 
development by the Board.  

In a letter to the veteran dated in March 2003 the Board, 
under the authority of 38 C.F.R. § 19.9, attempted to comply 
with the requirements of 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159 (2002) by notifying her of evidence needed 
to substantiate her claims, including the initial ratings and 
the TDIU claim.  The Board explained that the veteran should 
identify relevant records and should submit to the Board 
copies of any relevant evidence in her possession.  The Board 
also listed the evidence currently in the record and listed 
the evidence yet to be obtained.  In the letter, the Board 
informed that veteran that she had 30 days in which to 
respond and if she did not respond by the end of the 30-day 
period, the Board would decide her appeal based on the 
information and evidence currently of record.  The veteran 
subsequently provided additional evidence and requested that 
VA outpatient and vocational rehabilitation records be sent 
to the Board, which was done.  

Since that time, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with 
amendments to 38 C.F.R. § 20.1304, it allows the Board to 
consider additional evidence requested from a claimant by VA 
without having to remand the case to the RO for initial 
consideration and without having to obtain the veteran's 
waiver, which is contrary to 38 U.S.C.A. § 7104(a) (West 
2002).  (38 U.S.C.A. § 7104 requires that "[a]ll questions 
in a matter which . . . is subject to decision by the 
Secretary [of VA] shall be subject to review on appeal to the 
secretary.)  Further, the Federal Circuit held that the 
provisions authorizing the Board to render a determination 
not less than 30 days after notice of the development has 
been sent to the veteran are invalid because they conflict 
with the provisions of 38 U.S.C.A. § 5103, which provide that 
a claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the requested evidence and information.  Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  

Thus, the record reflects that the veteran was not properly 
notified of the time limit for the submission of additional 
evidence and information.  Further, she has not been 
requested to provide, nor has she provided, a waiver of RO 
consideration of evidence provided directly to the Board 
without RO review.  Since the regulation allowing the Board 
to proceed under those circumstances has been held to be 
invalid, a remand is required.  

Accordingly, the case is REMANDED to the RO for the 
following.  

1.  The RO should review the evidence 
added to the record since the last 
supplemental statement of the case and 
should thereafter issue a letter 
providing the veteran with the notice 
required under 38 U.S.C.A. § 5103 and 
informing her that requested information 
and evidence pertaining to entitlement to 
an initial compensable rating for major 
depression from April 15, 1981, to March 
13, 1994, entitlement to an initial 
rating in excess of 50 percent for major 
depression from March 14, 1994, and 
entitlement to TDIU must be received 
within one year of the date of the RO's 
letter or the veteran may waive the one 
year period.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  The RO should then readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, she should be 
furnished a SOC addressing the issue of 
entitlement to an initial compensable 
rating for major depression from April 
15, 1981, to March 13, 1994, and the RO 
should specifically notify the veteran of 
the action required of her to perfect her 
appeal as to that issue.  In addition, 
and again if the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should furnish the 
veteran a supplemental statement of the 
case addressing the issues of entitlement 
to an initial rating in excess of 50 
percent for major depression from March 
14, 1994, and entitlement to a total 
rating based on unemployability due to 
service-connected disability and provide 
her an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




